Citation Nr: 0124557	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to an increased evaluation for residuals of 
testicular cancer with left orchiectomy (left testicular 
disability), currently rated as 10 percent disabling.

3.  Entitlement to service connection for a right ankle 
disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 1987 to April 1991.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO). 

According to a May 2001 statement from AMVETS, the veteran's 
accredited representative at the time, because there had not 
been any contact from the veteran on his claim, it was 
requested that AMVETS be withdrawn as the veteran's 
representative.  

There is a June 2001 statement on file that had been 
submitted on the veteran's behalf from the Oklahoma 
Department of Veterans Affairs.  However, there is no signed 
VA Form 21-22 on file authorizing the Oklahoma Department of 
Veterans Affairs to represent the veteran in his appeal.  
Therefore, a letter was sent to the veteran from the Board in 
August 2001 requesting clarification of the veteran's 
representation.  The letter was accompanied by a VA Form 21-
22; the veteran was requested to complete and return the form 
to the Board.  The veteran was informed that if he did not 
return the form within 30 days, the Board would assume that 
he did not desire representation and would resume appellate 
review.  No reply was received from the veteran within 30 
days of the date of the letter.  Accordingly, the Board will 
proceed to address the veteran's claims.

The issue of entitlement to service connection for right 
ankle disability will be addressed in the remand portion of 
this decision.



FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate that 
veteran currently has a low back disability.

2.  The medical evidence of record indicates that veteran has 
had his left testicle removed, with prosthesis; his right 
testicle does not produce sperm.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
38 C.F.R. § 3.303 (2001).

2.  The criteria for an evaluation of 30 percent for a left 
testicular disability have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.115b, Diagnostic Code 7524 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially address 
items relevant to both of the issues currently being decided 
and will then separately address each issue currently being 
decided, giving the relevant VA law and regulations, the 
factual background, an analysis of the claim, and a decision.

Pertinent law

Duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the two issues 
which are being decided herein.  With respect to these 
issues, the Board observes that the veteran was informed in 
the November 1999 Statement of the Case and the March 2000 
Supplemental Statement of the Case of the relevant law and 
regulations and the types of evidence that could be submitted 
by him in support of his claims.  There is sufficient 
evidence of record with which the Board may make informed 
decisions.  The veteran has not pointed to any pertinent 
evidence which exists and which has not been associated with 
the veteran's claims folder as to these two issues.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.    

In this case, the veteran was provided with a general 
physical examination in August 1992 and with a special 
genitourinary examination in July 1999.  The Board has 
considered whether a remand of this case is necessary in 
order to provide the veteran with another VA examination.  
However, the Board believes that the record already contains 
sufficient medical evidence in the form of the veteran's 
service and post-service medical records.  Since there is no 
evidence that a low back disability currently exists and 
since the veteran's service-connected left testicular 
disability was recently examined, remanding either issue for 
another medical examination is not necessary.

The veteran has been accorded ample opportunity to present 
argument in support of his claims, including presenting his 
own testimony at a personal hearing in February 2000.  As 
noted in the Introduction, he has been offered the 
opportunity to designate a new representative, but he has not 
done so.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims not remanded below has been consistent with the 
provisions of the new law.  Under these circumstances, a 
remand of this matter for further development would not avail 
the veteran or aid the Board's inquiry, and would only serve 
to unnecessarily delay a decision.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits as to the two issues not 
being remanded.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2000).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

1.  Entitlement to service connection for a low back 
disability.

Factual Background

The veteran's service medical records reveal that he 
complained on oncology evaluation in May 1989 of back pain 
since testicular surgery earlier in 1989.  It was noted in 
March 1990 that the veteran's only complaints were of low 
back pain at the end of the work day.  He complained on April 
3, 1990, of lower back pain after being in a motor vehicle 
accident the previous day; it was noted that X-rays were 
negative.  The assessment was musculoskeletal strain to lower 
lumbar region, post motor vehicle accident.  The assessment 
on April 5, 1990 was resolved low back pain.  The veteran 
noted in September 1990 that he felt well except for 
occasional low back pain.  The veteran's spine was noted to 
be normal on discharge medical examination in April 1991.

A VA general medical examination was conducted in August 
1992.  The veteran did not note any back disability, and his 
musculoskeletal system was reported to be normal.

A VA genitourinary examination was conducted in July 1999.  
It was noted during this examination that a general 
examination was normal. 

The veteran testified at a personal hearing at the RO in 
February 2000 that he has had occasional low back pain since 
undergoing surgery for his testicular cancer in service.

Relevant Law and Regulations

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2001).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].

Analysis

The veteran contends that he should be service connected for 
a low back disability because he has had occasional low back 
pain since service.  However, there is no diagnosis or other 
medical evidence which supports the proposition that a back 
disability currently exists.  The Board notes that the 
veteran's spine was considered normal on discharge 
examination in April 1991 and that his musculoskeletal system 
was normal on VA examination in August 1992.  There is in 
fact no post-service medical evidence of a low back 
disability.

The only evidence proffered by the veteran in support of his 
claim is his statements to the effect that he experiences 
occasional pain which he believes is due to a back 
disability.  However, it is well-settled that as a layperson 
with no medical training or experience, the veteran is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 49-5(1992).  The Board accordingly assigns no 
weight of probative value to the veteran's statements.  

The Board wishes to make it clear that the veteran is 
competent to report on the presence of symptomatology such as 
pain.  As explained above, he is not competent to ascribe any 
reported pain to a medical diagnosis.  Moreover, service 
connection may not be granted for symptoms, such as pain, 
unaccompanied by a current diagnosis.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  Service connection for a low back 
disability is not warranted.  

2.  Entitlement to an increased evaluation for left 
testicular disability.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The veteran's service medical records reveal that he 
complained in January 1989 of a two month history of left 
testicular pain.  He was hospitalized in January 1989 with a 
mass in the left testicle; he underwent a left radical 
inguinal orchiectomy without complications.  The diagnosis 
was surgical stage IIB embryonal cell carcinoma of the left 
testicle.  He was subsequently given chemotherapy and a 
prosthesis.  It was noted on a Medical Board report in April 
1989 that the side effects of chemotherapy included 
sterility.

A December 1992 rating decision granted entitlement to 
service connection for carcinoma of the left testicle with 
orchiectomy and assigned a 10 percent evaluation under 
Diagnostic Code 7524 for the removal of one testis.  
Entitlement was also established for special monthly 
compensation due to loss of a creative organ under the 
provisions of 38 U.S.C.A. § 314(k) (West 1991); 38 C.F.R. 
§ 3.350(a) (1992).

The veteran reported on VA general examination in August 1992 
that he occasionally had some pain in the left groin when he 
lay in bed and stretched but that it was of no consequence.  
Examination of the abdomen revealed a scar extending from the 
pubis up to the epigastrium, which was approximately 1.5 
inches wide.  The diagnosis was carcinoma of the left 
testicle, postoperative.

It was noted on VA genitourinary examination in July 1999 
that the veteran's left testicular cancer was in complete 
remission with no relapse.  Examination revealed a well-
healed vertical scar from the epigastric to the hypogastric 
area, without deformity or adherence.  The veteran could 
perform the sexual act but there was an absence of sperm.  It 
was noted that the veteran's left testicle had been replaced 
by prosthesis; his right testicle was normal in size and 
consistency, with no atrophy.  There was no sequelae from 
surgery or chemotherapy.  The impression was left orchiectomy 
from testicular cancer, with no loss of sexual function, but 
no sperm on ejaculation.

The veteran testified at his RO hearing in February 2000 that 
when his left testicle was removed in service something was 
accidentally cut, resulting in his inability to produce 
sperm; that he and his wife had gotten a divorce because he 
could not father children; and that he has occasional sharp 
left testicular pain.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the rating criteria in effect prior to February 17, 
1994, a 10 percent evaluation was assigned for removal of one 
testis under Diagnostic Code 7524.  38 C.F.R. § 4.115b, 
Diagnostic Code 7524 (1993).

Under the rating criteria effective February 17, 1994, a 
noncompensable evaluation is assigned for removal of one 
testis; a 30 percent evaluation is assigned for removal of 
both testis.  38 C.F.R. § 4.115b, Diagnostic Code 7524 
(2001).  An accompanying note indicates that in cases of the 
removal of one testis as the result of a service-incurred 
injury or disease, other than a descended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, an evaluation of 30 
percent will be assigned for the service-connected testicular 
loss. 

Analysis

The veteran is service connected for left testicular 
disability, for which he has been assigned a 10 percent 
evaluation since July 9, 1992, under the schedular criteria 
then in effect.  He now seeks an increased disability rating.

As an initial matter, the Board observes that in December 
1992 the veteran was initially assigned a 10 percent 
disability rating under the schedular criteria in effect 
prior to February 17, 1994.  As indicated above, the 
schedular criteria have been amended.  The veteran filed his 
current claim of entitlement to an increased disability 
rating in June 1999, after the change in the criteria took 
place.  Because the veteran's claim was filed after the 
regulatory change occurred, only the current version of the 
schedular criteria is applicable to his claim. Cf. Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991); VA O.G.C. Prec. Op. 
No. 3-2000 (April 10, 2000).

As discussed by the Board above, a 30 percent disability 
rating is warranted for the loss of one testicle due to 
service (which is undisputed in this case) and the absence or 
nonfunctioning of the other testicle, not necessarily due to 
service.  See Diagnostic Code 7524. 

The veteran's right testicle has not been removed.  The 
question which must be answered by the Board is whether that 
testicle is "nonfunctioning".

It was noted during chemotherapy in service that one of the 
effects of the treatment was sterility.  When examined by VA 
in July 1999, it was noted that the veteran's left testicle 
had been replaced by prosthesis and that he could perform the 
sex act but there was an absence of sperm.  The evidence of 
record further indicates that the veteran has not fathered 
any children.  Consequently, although the right testis 
appears to be normal, it is not producing spermatozoa.  

The Board observes in passing that there is some evidence of 
record which suggests that the veteran's sterility may be due 
directly to the chemotherapy in service.  However, as noted 
above, the matter of service connection of the remaining 
testicle is irrelevant to the Board's inquiry.

Inasmuch as the competent evidence of record indicates that 
the veteran's remaining right testis is not producing 
spermatozoa and must, therefore, be considered 
nonfunctioning, the veteran is entitled to a 30 percent 
evaluation, which is the highest evaluation available under 
the Schedule for the removal of one testis and a non-
functioning remaining testis.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7524.
The benefit sought on appeal is accordingly granted.



ORDER

Entitlement to service connection for low back disability is 
denied.

A 30 percent evaluation for service-connected left testicle 
disability is granted, subject to the controlling law and 
regulations applicable to the payment of monetary benefits.


REMAND

3.  Entitlement to service connection for a right ankle 
disability.

The RO denied the veteran's claim of entitlement to service 
connection for a right ankle disability as not being well 
grounded.  See the November 1999 Statement of the Case and 
the March 2000 Supplemental Statement of the Case. 

As discussed above, during the pendency of the instant 
appeal, the VCAA of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  Pertinent to this 
issue, the VCAA did away with the former statutory concept, 
which was relied upon by the RO, of denying claims on the 
basis that such were not well grounded.  Compare the VCAA and 
38 U.S.C.A. § 7105(a) (West 1991).  
Cf. Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000). 

The Board believes that in order to avoid prejudice to the 
veteran, this issue should be readjudicated by the RO, with 
the application of the recently-enacted VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In addition, the veteran testified at his February 2000 RO 
hearing that he had received treatment for his right ankle at 
a VA hospital in 1999; records of such treatment have not 
been associated with his VA claims folder.

The Board finds that additional development is required.  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be requested 
to provide the names, addresses and 
approximate dates of treatment for 
any health care providers who may 
possess additional records pertinent 
to his pending claim for entitlement 
to service connection for right 
ankle disability, to include the 
hospital where he received treatment 
for his right ankle in 1999.  After 
obtaining any necessary consent 
forms for the release of the 
veteran's private medical records, 
the RO should attempt to obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide copies of the 
outstanding medical records.

3.  Thereafter, the RO should 
undertake any other action required 
to comply with the notice and duty 
to assist provisions of the VCAA, to 
include obtaining a medical 
examination if such is warrnated by 
the state of the record at that 
time.  The RO should then 
readjudicate the issue remaining on 
appeal.  If the benefit sought on 
appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
Supplemental Statement of the Case 
and afforded an appropriate 
opportunity to respond. 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

While this case is in remand status, the veteran will have 
the opportunity to designate an individual or organization as 
his representative should he so desire.

As a final matter, the Board cautions the veteran that his 
cooperation is essential.  The Court has held that "[t]he 
duty to assist is not always a one-way street. If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If he does not 
communicate with VA, adverse consequences, including the 
denial of his claim, may flow therefrom.  See 38 C.F.R. 
§§ 3.158, 3.655 (2001).


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



